DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/20/20 was filed after the mailing date of the Claims on 4/26/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Ronda, et al. [US 2017/0250972].
As per claim 1:	Ronda, et al. teach a method for maintaining immutable data access logs with privacy comprising: in a cloud provider comprising at least one computer processor, the cloud provider having a plurality of clients: 
receiving data from a data owner, wherein the data owner is one of the clients; [Ronda: 0190; data exchange]
storing the data in cloud storage; [Ronda: 0169, 0175; e.g. cloud services by server or devices where operations involving a ledger will also involve the ledger server computer processor, memory and databases]
executing an action or condition that impacts the data stored in cloud storage; [Ronda: 0039; an action or condition is not specific to what constitutes an action or condition. Thus, an action or condition can be given the broadest reasonable interpretation (BRI) as relating to a function, event, a deed or instructions per se. Ronda discloses an action or condition as challenge/response or request that impacts stored data which in essence sends the data and/or generates an entry]
generating a log entry associated with the action or condition; [Ronda: 0041; log entry can be given the BRI as an entry or record which relates to an action or condition such as ledger or cryptographic hashing the response (action/condition)]
encrypting at least a portion of the log entry with a public key for the data owner; and [Ronda: 0009, 0016]
committing the log entry including the encrypted portion to a distributed ledger so that the committed log entry is immutable and cryptographically verifiable. [Ronda: 0155, 0288; using a hash chain structure (e.g., ledgers) to achieve immutability, and multi-organization distributed networks can be used to demonstrate the validity of the latest transactions. More examples cryptographic verification on 0225, 0239, 0261]

As per claim 3:  Ronda: 0169; discussing the method of claim 1, wherein the action or condition comprises accessing the data stored in cloud storage.
As per claim 4:  Ronda: 0305; discussing the method of claim 1, wherein the action or condition comprises encrypting or decrypting the data stored in cloud storage.
As per claim 5:  Ronda: 0029; discussing the method of claim 1, wherein the action or condition comprises an environmental change for the data stored in cloud storage.
As per claim 6:  Ronda: 0169-0171; discussing the method of claim 1, wherein the action or condition comprises a security event with the data stored in cloud storage.
As per claim 7:  Ronda: 0169; discussing the method of claim 3, wherein the action or condition is part of a service provided by the cloud provider.
As per claim 8:  Ronda: 0016; discussing the method of claim 1, wherein the public key is maintained in a public key infrastructure by the cloud provider.
As per claim 9:  Ronda: 0022; discussing the method of claim 1, wherein the log entry comprises at least one of a timestamp for the action or condition, an identification of a system associated with the action or condition, and an identification of at least a portion of the data that was accessed.
As per claim 10:  Ronda: 0133; discussing the method of claim 1, wherein the distributed ledger comprises a Blockchain-based distributed ledger or an Ethereum-based distributed ledger.
As per claim 11:	Ronda, et al. teach a system that maintains immutable data access logs with privacy comprising: 
a cloud provider comprising at least one computer processor, the cloud provider having a plurality of clients; and [Ronda: 0169, 0175]
a distributed ledger; [Ronda: 0165]
wherein: 
the cloud provider receives data from a data owner, wherein the data owner is one of the clients; [Ronda: 0190; data exchange]
the cloud provider stores the data in cloud storage; [Ronda: 0169, 0175; e.g. cloud services by server or devices where operations involving a ledger will also involve the ledger server computer processor, memory and databases]
the cloud provider executes an action or condition that impacts the data stored in cloud storage; [Ronda: 0039; an action or condition is not specific to what constitutes an action or condition. Thus, an action or condition can be given the broadest reasonable interpretation (BRI) as relating to a function, event, a deed or instructions per se. Ronda discloses an action or condition as challenge/response or request that impacts stored data which in essence sends the data and/or generates an entry] 
the cloud provider generates a log entry associated with the action or condition; [Ronda: 0041; log entry can be given the BRI as an entry or record which relates to an action or condition such as ledger or cryptographic hashing the response (action/condition)] 
the cloud provider encrypts at least a portion of the log entry with a public key for the data owner; and [Ronda: 0009, 0016]
the cloud provider commits the log entry including the encrypted portion to a distributed ledger so that the committed log entry is immutable and cryptographically verifiable. [Ronda: 0155, 0288; using a hash chain structure (e.g., ledgers) to achieve immutability, and multi-organization distributed networks can be used to demonstrate the validity of the latest transactions. More examples cryptographic verification on 0225, 0239, 0261]
As per claim 12:  Ronda: 0057; discussing the system of claim 11, wherein the data received from the data owner is encrypted.
As per claim 13:  Ronda: 0169; discussing the system of claim 11, wherein the action or condition comprises accessing the data stored in cloud storage.
As per claim 14:  Ronda: 0305; discussing the system of claim 11, wherein the action or condition comprises encrypting or decrypting the data stored in cloud storage.
As per claim 15:  Ronda: 0029; discussing the system of claim 11, wherein the action or condition comprises an environmental change for the data stored in cloud storage.
As per claim 16:  Ronda: 0169-0171; discussing the system of claim 11, wherein the action or condition comprises a security event with the data stored in cloud storage.
As per claim 17:  Ronda: 0169; discussing the system of claim 13, wherein the action or condition is part of a service provided by the cloud provider.
As per claim 18:  Ronda: 0016; discussing the system of claim 11, wherein the public key is maintained in a public key infrastructure by the cloud provider.
As per claim 19:  Ronda: 0022; discussing the system of claim 11, wherein the log entry comprises at least one of a timestamp for the action or condition, an identification of a system associated with the action or condition, and an identification of at least a portion of the data that was accessed.
As per claim 20:  Ronda: 0133; discussing the system of claim 11, wherein the distributed ledger comprises a Blockchain-based distributed ledger or an Ethereum-based distributed ledger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435